— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered July 6, 1989, convicting defendant after a jury trial of two counts of robbery in the second degree, and sentencing him to concurrent indeterminate prison terms of from 5 to 10 years, unanimously affirmed.
Defendant and his accomplice robbed a couple at gunpoint on East Houston Street and were apprehended by two detectives who happened to be driving by and observed the victims giving chase. A silver imitation pistol was recovered from defendant on the street and a search of defendant at the precinct produced the wallet of one of the victims; both had been hidden in the sleeve of defendant’s leather jacket.
Defendant’s claim that certain remarks made by the prosecutor were improper is unpreserved for review, as he never objected to any of these comments. Nor do these few comments require reversal in the interest of justice, as they were responsive to arguments made by both defense counsel during their summations (People v Aybar, 162 AD2d 283, lv denied 76 NY2d 937). As to the statements objected to by co-counsel, the court sustained those objections and no further relief was sought. Concur — Sullivan, J. P., Carro, Milonas, Asch and Kassal, JJ.